Supplemental Non-final Office Action
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-21 are canceled.
Claims 23-43 are new (Preliminary Amendment filed 05/18/2022)
Claims 23-43 are pending and have been examined. 
This action is in reply to the papers filed on 07/30/2021 (originally filed papers) and 05/18/2022 (preliminary amendment).
Information Disclosure Statement
The information disclosure statement(s) submitted: 02/17/2022, has/have been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 07/30/2021 as modified by the preliminary amendment filed on 05/18/2022. 
Terminal Disclaimer
The terminal disclaimer filed on xxx disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,282,750 has been reviewed and has been placed in the file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-43 are rejected on the ground of anticipatory-nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,080,749.
Application 17/390,566 – Claim 23. (New) A method comprising:
US Pat. No.: 11,080,749 – Claim 1. A method comprising: 
Application 17/390,566 – Claim 23. receiving a data stream corresponding to currently broadcast programming;
US Pat. No.: 11,080,749 – Claim 1. receiving, at communications receiver, an on-going audio/visual (“A/V”) broadcast comprising multiple digital components, identifying, by a broadcast listings extractor within a communications interface communicatively coupled to the communications receiver and from the on-going A/V broadcast, multiple segments of speech-related text corresponding to speech in the A/V broadcast occurring at different points in time during the A/V broadcast; 
Application 17/390,566 – Claim 23. extracting content from the data stream and using the extracted content to derive a plurality of tags relating to the currently broadcast programming;
US Pat. No.: 11,080,749 – Claim 1. determining, by a data content extractor communicatively coupled to the communications interface and from the multiple digital components, a respective start time and a respective end time for each digital component during the A/V broadcast; 

Application 17/390,566 – Claim 23. receiving messages from a social media network using a communication interface;
US Pat. No.: 11,080,749 [Col. 3:35-50 – social networking websites; Col. 4:25-40 – communications interface]
Application 17/390,566 – Claim 23. filtering the messages to generate a filtered set of messages comprising messages having text that includes one or more tags of the plurality of tags;
US Pat. No.: 11,080,749 – Claim 1. filtering, by a filter within the communications interface, the multiple streams of communications to generate one or more filtered streams, wherein each filtered stream comprises respective filtered stream communications each having respective communication-related text that comprises one or more tags of the plurality of tags, and wherein the one or more filtered streams comprise a first filtered stream having a first stream communication comprising a first tag, wherein the first tag was extracted from a segment of the multiple segments corresponding to a first digital component in the multiple digital components, and wherein the first stream communication was published to the first filtered stream at a time within a predetermined threshold of a start time and an end time for the first digital component; and 
Application 17/390,566 – Claim 23. generating, for each message in the filtered set of messages, respective sentiment scores for the one or more tags included in the message, wherein a respective sentiment score for a tag represents a likelihood that the tag is viewed positively or negatively by a user authoring the message; and
US Pat. No.: 11,080,749 – Claim 3. The method of claim 1, further comprising: generating, by a sentiment analyzer within the data content extractor and for each filtered stream of the one or more filtered streams and for each stream communication in the filtered stream, respective sentiment scores for the one or more tags in the stream communication, wherein a respective sentiment score for a tag represents a likelihood that the tag is viewed positively or negatively by a user authoring the stream communication.
Application 17/390,566 – Claim 23. based on the sentiment scores for one or more tags in the filtered set of messages, publishing a message to one or more authors of the filtered set of messages.
US Pat. No.: 11,080,749 – Claim 4. The method of claim 3, wherein publishing the message comprises: publishing the message only if the first tag has an average sentiment score across all stream communications in the first filtered stream that meets a predetermined sentiment threshold.
Application 17/390,566 – Claim 24. (New) The method of claim 23, wherein publishing the message to the one or more authors comprises: publishing the message only if the one or more tags have an average sentiment score across all stream communications in the filtered set of messages that meets a specified sentiment threshold.
US Pat. No.: 11,080,749 – Claim 4. The method of claim 3, wherein publishing the message comprises: publishing the message only if the first tag has an average sentiment score across all stream communications in the first filtered stream that meets a predetermined sentiment threshold.
Application 17/390,566 – Claim 25. (New) The method of claim 23, wherein generating the respective sentiment scores for a message comprises generating the respective sentiment scores based on one or more terms in the message, wherein each term in the one or more terms is associated with a respective likelihood that the tag is viewed positively or negatively by the user authoring the message.
US Pat. No.: 11,080,749 – Claim 3. The method of claim 1, further comprising: generating, by a sentiment analyzer within the data content extractor and for each filtered stream of the one or more filtered streams and for each stream communication in the filtered stream, respective sentiment scores for the one or more tags in the stream communication, wherein a respective sentiment score for a tag represents a likelihood that the tag is viewed positively or negatively by a user authoring the stream communication.

Application 17/390,566 – Claim 26. (New) The method of claim 23, further comprising: receiving a query from a user at the social media network for messages posted on the social media network, the query including one or more search terms comprising one or more tags; and 
Application 17/390,566 – Claim 26. in response to the query, providing a one or more messages to the user on the social media network including the published message.

Application 17/390,566 – Claim 27. (New) The method of claim 23, further comprising: for each sentiment score, generating a respective confidence value representing a measure of confidence that the sentiment score is accurate; 
US Pat. No.: 11,080,749 – Claim 7. The method of claim 3, further comprising: for each sentiment score, generating a respective confidence value representing a measure of confidence that the sentiment score is accurate.
Application 17/390,566 – Claim 27. wherein generating, for each sentiment score, the respective confidence value comprises: 
US Pat. No.: 11,080,749 – Claim 8. The method of claim 7, wherein generating, for each sentiment score, the respective confidence value comprises: 
Application 17/390,566 – Claim 27. identifying the first tag in a first segment of the multiple segments; 
US Pat. No.: 11,080,749 – Claim 8. identifying the first tag in a first segment of the multiple segments; 
Application 17/390,566 – Claim 27. generating an audio/visual (A/V) sentiment score for the first tag, the A/V sentiment score representing a likelihood that the first tag is viewed positively or negatively by a speaker for speech corresponding to the first segment; 
US Pat. No.: 11,080,749 – Claim 8. generating an A/V sentiment score for the first tag, the A/V sentiment score representing a likelihood that the first tag is viewed positively or negatively by a speaker for speech corresponding to the first segment; 
Application 17/390,566 – Claim 27. determining that during the first segment, a first message comprising the first tag was published to the social media network; and 
US Pat. No.: 11,080,749 – Claim 8. determining that during the first segment, the first stream communication comprising the first tag was published to the group communications network; and 
Application 17/390,566 – Claim 27. in response to determining that during the first segment the first message comprising the first tag was published, updating a confidence value for the sentiment score of the first tag, based on a level of similarity between the sentiment score and the A/V sentiment score for the first tag.
US Pat. No.: 11,080,749 – Claim 8. in response to determining that during the first segment the first stream communication comprising the first tag was published, updating a confidence value for the sentiment score of the first tag, based on a level of similarity between the sentiment score and the A/V sentiment score for the first tag.

Application 17/390,566 – Claim 28. (New) The method of claim 23, wherein filtering the messages comprises determining whether each message satisfies a threshold number of tags relating to the currently broadcast programming.

Application 17/390,566 – Claim 29. (New) The method of claim 23, wherein filtering the messages comprises determining whether each message has communications related text including one or more prefix-appended terms that match corresponding tags.

Application 17/390,566 – Claim 30. (New) A system comprising:
Application 17/390,566 – Claim 30. one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising:
Application 17/390,566 – Claim 30. receiving a data stream corresponding to currently broadcast programming;
Application 17/390,566 – Claim 30. extracting content from the data stream and using the extracted content to derive a plurality of tags relating to the currently broadcast programming;
Application 17/390,566 – Claim 30. receiving messages from a social media network using a communication interface;
Application 17/390,566 – Claim 30. filtering the messages to generate a filtered set of messages comprising messages having text that includes one or more tags of the plurality of tags;
Application 17/390,566 – Claim 30. generating, for each message in the filtered set of messages, respective sentiment scores for the one or more tags included in the message, wherein a respective sentiment score for a tag represents a likelihood that the tag is viewed positively or negatively by a user authoring the message; and
Application 17/390,566 – Claim 30. based on the sentiment scores for one or more tags in the filtered set of messages, publishing a message to one or more authors of the filtered set of messages.

Application 17/390,566 – Claim 31. (New) The system of claim 30, wherein publishing the message to the one or more authors comprises:
Application 17/390,566 – Claim 31. publishing the message only if the one or more tags have an average sentiment score across all stream communications in the filtered set of messages that meets a specified sentiment threshold.

Application 17/390,566 – Claim 32. (New) The system of claim 30, wherein generating the respective sentiment scores for a message comprises generating the respective sentiment scores based on one or more terms in the message, wherein each term in the one or more terms is associated with a respective likelihood that the tag is viewed positively or negatively by the user authoring the message.

Application 17/390,566 – Claim 33. (New) The system of claim 30, the operations further comprising: receiving a query from a user at the social media network for messages posted on the social media network, the query including one or more search terms comprising one or more tags; and in response to the query, providing a one or more messages to the user on the social media network including the published message.

Application 17/390,566 – Claim 34. (New) The system of claim 30, the operations further comprising: 
Application 17/390,566 – Claim 34. for each sentiment score, generating a respective confidence value representing a measure of confidence that the sentiment score is accurate;
Application 17/390,566 – Claim 34. wherein generating, for each sentiment score, the respective confidence value comprises: 
Application 17/390,566 – Claim 34. identifying the first tag in a first segment of the multiple segments; 
Application 17/390,566 – Claim 34. generating an audio/visual (A/V) sentiment score for the first tag, the A/V sentiment score representing a likelihood that the first tag is viewed positively or negatively by a speaker for speech corresponding to the first segment; 
Application 17/390,566 – Claim 34. determining that during the first segment, a first message comprising the first tag was published to the social media network; and 
Application 17/390,566 – Claim 34. in response to determining that during the first segment the first message comprising the first tag was published, updating a confidence value for the sentiment score of the first tag, based on a level of similarity between the sentiment score and the A/V sentiment score for the first tag.

Application 17/390,566 – Claim 35. (New) The system of claim 30, wherein filtering the messages comprises determining whether each message satisfies a threshold number of tags relating to the currently broadcast programming.


Application 17/390,566 – Claim 36. (New) The system of claim 30, wherein filtering the messages comprises determining whether each message has communications related text including one or more prefix-appended terms that match corresponding tags.

Application 17/390,566 – Claim 37. (New) One or more non-transitory computer-readable storage media encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising:
Application 17/390,566 – Claim 37. receiving a data stream corresponding to currently broadcast programming;
Application 17/390,566 – Claim 37. extracting content from the data stream and using the extracted content to derive a plurality of tags relating to the currently broadcast programming;
Application 17/390,566 – Claim 37. receiving messages from a social media network using a communication interface;
Application 17/390,566 – Claim 37. filtering the messages to generate a filtered set of messages comprising messages having text that includes one or more tags of the plurality of tags;
Application 17/390,566 – Claim 37. generating, for each message in the filtered set of messages, respective sentiment scores for the one or more tags included in the message, wherein a respective sentiment score for a tag represents a likelihood that the tag is viewed positively or negatively by a user authoring the message; and
Application 17/390,566 – Claim 37. based on the sentiment scores for one or more tags in the filtered set of messages, publishing a message to one or more authors of the filtered set of messages.

Application 17/390,566 – Claim 38. (New) The non-transitory computer-readable storage media of claim 37, wherein publishing the message to the one or more authors comprises:
Application 17/390,566 – Claim 38. publishing the message only if the one or more tags have an average sentiment score across all stream communications in the filtered set of messages that meets a specified sentiment threshold.

Application 17/390,566 – Claim 39. (New) The non-transitory computer-readable storage media of claim 37, wherein generating the respective sentiment scores for a message comprises generating the respective sentiment scores based on one or more terms in the message, wherein each term in the one or more terms is associated with a respective likelihood that the tag is viewed positively or negatively by the user authoring the message. 

Application 17/390,566 – Claim 40. (New) The non-transitory computer-readable storage media of claim 37, the operations further comprising: receiving a query from a user at the social media network for messages posted on the social media network, the query including one or more search terms comprising one or more tags; and in response to the query, providing a one or more messages to the user on the social media network including the published message.

Application 17/390,566 – Claim 41. (New) The non-transitory computer-readable storage media of claim 37, the operations further comprising:
Application 17/390,566 – Claim 41.  for each sentiment score, generating a respective confidence value representing a measure of confidence that the sentiment score is accurate; 
Application 17/390,566 – Claim 41. wherein generating, for each sentiment score, the respective confidence value comprises: 
Application 17/390,566 – Claim 41. identifying the first tag in a first segment of the multiple segments; 
Application 17/390,566 – Claim 41. generating an audio/visual (A/V) sentiment score for the first tag, the A/V sentiment score representing a likelihood that the first tag is viewed positively or negatively by a speaker for speech corresponding to the first segment; 
Application 17/390,566 – Claim 41. determining that during the first segment, a first message comprising the first tag was published to the social media network; and in response to determining that during the first segment the first message comprising the first tag was published, updating a confidence value for the sentiment score of the first tag, based on a level of similarity between the sentiment score and the A/V sentiment score for the first tag.

Application 17/390,566 – Claim 42. (New) The non-transitory computer-readable storage media of claim 37, wherein filtering the messages comprises determining whether each message satisfies a threshold number of tags relating to the currently broadcast programming.

Application 17/390,566 – Claim 43. (New) The non-transitory computer-readable storage media of claim 37, wherein filtering the messages comprises determining whether each message has communications related text including one or more prefix-appended terms that match corresponding tags.
System Claim 30 and CRM claim 37 are similar to method claim 23 and are rejected accordingly. The remaining dependent claims are further rejected for their dependency upon a rejected independent base claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 23-43 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method and system/apparatus for synchronizing advertisements.
Claim 23 recites [a] method comprising: receiving a data stream corresponding to currently broadcast programming; extracting content from the data stream and using the extracted content to derive a plurality of tags relating to the currently broadcast programming; receiving messages from a social media network using a communication interface; filtering the messages to generate a filtered set of messages comprising messages having text that includes one or more tags of the plurality of tags; generating, for each message in the filtered set of messages, respective sentiment scores for the one or more tags included in the message, wherein a respective sentiment score for a tag represents a likelihood that the tag is viewed positively or negatively by a user authoring the message; and based on the sentiment scores for one or more tags in the filtered set of messages, publishing a message to one or more authors of the filtered set of messages.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 23-29 recite a method and, therefore, are directed to the statutory class of a process. Claims 30-36 recite a system/apparatus and, therefore, are directed to the statutory class of machine. Claims 37-43 recite a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 23: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
23. A method comprising:

No additional elements are positively claimed.
receiving a data stream corresponding to currently broadcast programming;
This limitation includes the step(s) of: receiving a data stream corresponding to currently broadcast programming. 
No additional elements are positively claimed.
This limitation is directed to the communication of known information (e.g., receiving and transmitting information) in order to facilitate the synchronizing of advertisements which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
extracting content from the data stream and using the extracted content to derive a plurality of tags relating to the currently broadcast programming;
This limitation includes the step(s) of: extracting content from the data stream and using the extracted content to derive a plurality of tags relating to the currently broadcast programming. 
No additional elements are positively claimed.
This limitation is directed to extracting information from a communication in order to facilitate the synchronizing of advertisements which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
receiving messages from a social media network using a communication interface;
This limitation includes the step(s) of: receiving messages from a social media network using a communication interface. 
But for the communication interface, this limitation is receiving information in order to facilitate the synchronizing of advertisements which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
using a communication interface
filtering the messages to generate a filtered set of messages comprising messages having text that includes one or more tags of the plurality of tags;
This limitation includes the step(s) of: filtering the messages to generate a filtered set of messages comprising messages having text that includes one or more tags of the plurality of tags. 
No additional elements are positively claimed.
This limitation is directed to filtering and/or organizing information in order to facilitate the synchronizing of advertisements which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
generating, for each message in the filtered set of messages, respective sentiment scores for the one or more tags included in the message, wherein a respective sentiment score for a tag represents a likelihood that the tag is viewed positively or negatively by a user authoring the message; and
This limitation includes the step(s) of: generating, for each message in the filtered set of messages, respective sentiment scores for the one or more tags included in the message, wherein a respective sentiment score for a tag represents a likelihood that the tag is viewed positively or negatively by a user authoring the message. 
No additional elements are positively claimed.
This limitation is directed to generating a score based upon known information in order to facilitate the synchronizing of advertisements which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
based on the sentiment scores for one or more tags in the filtered set of messages, publishing a message to one or more authors of the filtered set of messages.
This limitation includes the step(s) of: based on the sentiment scores for one or more tags in the filtered set of messages, publishing a message to one or more authors of the filtered set of messages. 
No additional elements are positively claimed.
This limitation is directed to publishing or communicating a message in order to facilitate the synchronizing of advertisements which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. Regarding method claim 14, the only additional element positively claimed is an interface. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as communicating/receiving known data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the communications network itself. There is no technological problem that the claimed invention solves. Rather, the communications interface is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea.  
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using generic computing components.  Mere instructions to apply an exception using generic computing components cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to communicate and/or receive data. Applicant’s Specification (PGPub. 2022/0020058 [0027; 0125] [0027] FIG. 11 illustrates a general purpose computer/server for implementation of the present invention according to FIG. 1.) refers to a general computer system, but, they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed monitor merely receives known data. Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system/apparatus claim 30 and CRM claim 37 also contains the identified abstract ideas, with the additional elements of a computer and storage device, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 24-29, 31-36, 38-43 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims receiving broadcast data, receiving messages, extracting content, filtering messages, generating scores, and publishing messages. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from facilitating the synchronizing of advertisements. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:  (See MPEP Ch. 2141)
a.	Determining the scope and contents of the prior art;
b.	Ascertaining the differences between the prior art and the claims in issue;
c.	Resolving the level of ordinary skill in the pertinent art; and
d.	Evaluating evidence of secondary considerations for indicating obviousness or nonobviousness.

Claims 23, 30, 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over: Anderson et al. 2012/0123854; in view of Holtzman et al. 2007/0124432.
Claim 23. (New) Anderson et al. 2012/0123854 teaches A method comprising: receiving a data stream corresponding to currently broadcast programming (Anderson et al. 2012/0123854 [0022 – data mining a broadcast stream] In some embodiments, a message is transmitted over a broadcast medium (television, radio, etc.) to an unknown number of recipients. To determine the impact of the message on those recipients (and possibly the size of the set), data mining and feedback system 108 can "data mine" traffic streams for various online social networks or other sources where messages to those sources can be scanned using a computer process, flagged by time of creation of the message, and relation to a particular advertisement. Using low latency feedback from these sources, programming of advertisements can be adjusted, possibly on a time scale from hours to a few days.); extracting content from the data stream and using the extracted content to derive a plurality of tags (Anderson et al. 2012/0123854 [0058 - tags] Once a message is tagged, it can be further characterized by a message type, such as "mechanical" versus "non-mechanical." This can be done by identifying the level of similarity between messages, wherein mechanical messages score very high on similarity, and can be removed or down weighted.) relating to the currently broadcast programming (Anderson et al. 2012/0123854 [0050 – extracting or mining user activity interpreted as extracting content from the data stream] A real-time advertising management system might comprise a server for monitoring user messages in real-time, a data mining module for extracting or mining user activity, from the monitored user messages, that is determined to be reactions to a previously broadcast advertisement, and selecting one of a plurality of possible broadcast advertisements, based on results of extracted user activity determinations. As used herein, "real-time" refers to time periods within which users, viewers and others might perceive a response as being a real-time response. For example, if a half-hour television show is being broadcast and user messages sent 10 minutes into the show indicate that viewers would be interested in a particular advertisement, plot change, or other response, it might be sufficiently real-time to have the plot change at the 20-minute mark, but it might not be considered real-time to have the reaction occur several weeks later in a later episode of the show. Some real-time responses might be within a second of the user messages being broadcast, some within a few minutes, and some within a longer time period, depending on the particular context. In other contexts, perhaps even a few minutes would not be considered a real-time time period. [0002] The present application relates to data mining of network activity in order to infer statistics about user responses and behaviors in general and in particular to using time-sensitive data sources to determine time-based responses to advertising messages in unrelated media and incidental activities. [0022] In some embodiments, a message is transmitted over a broadcast medium (television, radio, etc.) to an unknown number of recipients. To determine the impact of the message on those recipients (and possibly the size of the set), data mining and feedback system 108 can "data mine" traffic streams for various online social networks or other sources where messages to those sources can be scanned using a computer process, flagged by time of creation of the message, and relation to a particular advertisement. Using low latency feedback from these sources, programming of advertisements can be adjusted, possibly on a time scale from hours to a few days. [0055] One response of a real-time advertising management system might be to extract or mine user activity, from the monitored user messages, that is determined to be reactions to a previously broadcast advertisement, and alter one or more of a direction of broadcast content, a creative direction of a show, and/or a camera angle based on results of extracted user activity determinations.); receiving messages from a social media network using a communication interface (Anderson et al. 2012/0123854 [0007 - filtering social network traffic to identify messages] In a networked system, a method and apparatus for measuring advertising effectiveness involves broadcasting an advertisement at a broadcast time, monitoring at least one social network, search engine or other online forum following the broadcast time, filtering social network traffic to identify messages, search engine queries to identify queries, or other traffic entries, that appear to be responsive to the broadcast advertisement, determining a time of initiation for at least a plurality of entries that appear to be responsive to the broadcast advertisement, and determining at least one demographic for at least the plurality of the entries that appear to be responsive to the broadcast advertisement, thereby assessing advertising effectiveness. [0067; Fig. 3 - interface] FIG. 3 is a block diagram of a computer system on which some of the elements of the methods and systems of the present application might operate. Shown there is a typical computer system 300 according to various embodiments described in the present application. In various embodiments, computer system 300 typically includes a monitor 310, computer 320, a keyboard 330, a user input device 340, a network interface 350, and the like.); filtering the messages to generate a filtered set of messages (Anderson et al. 2012/0123854 [0048 – filtering messages] As highlighted in more detail above, a data mining and feedback system might be implemented over a network, where messages flow between nodes and computing devices are used by users at a plurality of nodes at least to initiate messages, where some of those users are recipients of a broadcast initial message from a message server or source. Advertising effectiveness can be measured for the at least one demographic, in part by, broadcasting an advertisement at a broadcast time, monitoring at least one aggregate activity stream following the broadcast time, filtering the aggregate activity stream to identify messages that appear to be responsive to the broadcast advertisement, determining when those messages were sent, filtering out messages that are probably unrelated, and determining at least one demographic for at least the plurality of messages that appear to be responsive to the broadcast advertisement.) comprising messages having text that includes one or more tags of the plurality of tags (Anderson et al. 2012/0123854 [0028 – scanning and parsing words interpreted as text that includes one or more tags] In a specific example, a stream of many thousands of messages or search queries ("entries") are scanned and parsed into individual words (which might be strings of characters and/or digits and/or punctuation) and a listing of words by frequency is generated. From that, the top N words in a selection set are excluded and words occurring less frequently than the top M words in the selection set. In a specific example, N=300 and M=10,000 so that the 10,000 most popular words are considered, except that the top 300 words are first discarded. Words can be "stemmed" ahead of time (e.g., so that "stop" and "stopping" are treated as the same one word). [0057 – tagging messages] First, a filter check might be performed on a search engine stream, to identify the words that match the search terms, such as "Pirates", "Stanley", "Big-Talent", etc. Next, a demographic tagger might tag messages that have words as "diads" or as "phrases", but this might also apply to single words. Using the demographic tagger, an age group of the message source might be identified. For example, "Stanley is groovy", "Stanley is the bomb", and "Stanley is sick" are different ways of expressing a favorable view of Stanley Big-Talent, but are specific to specific age groups (e.g., "sick" is a synonym for "great" in some teenager and pre-teen lingos). Some dialects, idioms or linguistic details might allow for demographic tagging by geographic region. [0058 - tagged messages] Once a message is tagged, it can be further characterized by a message type, such as "mechanical" versus "non-mechanical." This can be done by identifying the level of similarity between messages, wherein mechanical messages score very high on similarity, and can be removed or down weighted. [0021] Unlike a pure point-to-point system, wherein a message server sends a message to a known set of individual nodes and gets back individual responses, data mining and feedback system 108 can determine collective responses from an unknown set of recipients, even among messages initiated from non-recipients or messages initiated from recipients that are not in response to receiving the initial message. Data mining and feedback system 108 can use publicly accessible information or non-publicly accessible information. [0075 – metadata] Filter check process 404 might be program code that compares elements of messages/searches/URLs (text, content, metadata, timestamp, etc.) against a set of filter rules 420 stored in electronic form. Some example rules 422 are illustrated, such as a rule 422(1) that messages that are time stamped prior to the pulse timestamp are filtered out (because causality indicates that they are not in response to the pulse) and a rule 422(2) that messages that contain the word "movie" are filtered in. Rules might be applied in various orders or might be order independent. Rules might be combined in "and," "or," and/or "xor" fashion. Rules might result in weights being assigned, where the combined weight of the rules forms a score relating to the certainty as to whether a message is in response to a pulse.); generating, for each message in the filtered set of messages, respective sentiment scores for the one or more tags included in the message, wherein a respective sentiment score (Anderson et al. 2012/0123854 [0059 – Sentiment analysis] Sentiment analysis can then be performed. While many messages might have a mixed sentiment, they might still be grouped as "generally positive," "generally negative," and "mixed." In some cases, the mixed nature of the message can be split. For example, the message "I can't believe they are making another Famous Pirate movie. Stanley Big-Talent is hot." Is a mixed message, but still is useful because it indicates a negative rating for one topic (the movie) and a positive rating for another topic (the lead actor) and this could be used effectively for marketing by downplaying the movie itself and boosting the actor.) for a tag represents a likelihood that the tag is viewed positively or negatively by a user authoring the message (Anderson et al. 2012/0123854 [0059 – Sentiment analysis groups messages as positive or negative] Sentiment analysis can then be performed. While many messages might have a mixed sentiment, they might still be grouped as "generally positive," "generally negative," and "mixed." In some cases, the mixed nature of the message can be split. For example, the message "I can't believe they are making another Famous Pirate movie. Stanley Big-Talent is hot." Is a mixed message, but still is useful because it indicates a negative rating for one topic (the movie) and a positive rating for another topic (the lead actor) and this could be used effectively for marketing by downplaying the movie itself and boosting the actor. [0057 – filtering and tags] First, a filter check might be performed on a search engine stream, to identify the words that match the search terms, such as "Pirates", "Stanley", "Big-Talent", etc. Next, a demographic tagger might tag messages that have words as "diads" or as "phrases", but this might also apply to single words. Using the demographic tagger, an age group of the message source might be identified. For example, "Stanley is groovy", "Stanley is the bomb", and "Stanley is sick" are different ways of expressing a favorable view of Stanley Big-Talent, but are specific to specific age groups (e.g., "sick" is a synonym for "great" in some teenager and pre-teen lingos). Some dialects, idioms or linguistic details might allow for demographic tagging by geographic region.); and based on the sentiment scores for one or more tags in the filtered set of messages, publishing a message (Anderson 2012/0123854 [0020 - Data mining and feedback system 108 can then process this information to determine appropriate actions and send out electronic instructions 115 to that effect] In FIG. 1, a system 100 is shown, comprising a message server 101 that conveys an initial message 102 to a number of recipient electronic systems 103 where they can be viewed, heard, experienced, etc. by recipients. In response, recipients might take some action that can be electronically noticed, such as sending a message to a friend, to the messager, etc., perform a search, or take some other action, not necessarily explicitly in response to the initial message. Such actions might occur over the Internet 104 and might include sending a message via a user message server/service 105, initiating a search with a search engine system 106, or requesting content that in turn triggers the serving of other advertisements via ad server 107. A data mining and feedback system 108 is configured to make inquiries of such systems, such as by making an application programming interface ("API") call 110 to one or more of user message server/service 105, search engine system 106, or ad server 107 and getting a data record 111 in return that indicates, or can be used to determine, aggregate responses. Data mining and feedback system 108 can then process this information to determine appropriate actions and send out electronic instructions 115 to that effect. [0074 - Examples of instructions might be an electronic alert to a media director indicating statistics of the response to a pulse event] FIG. 4 is a block diagram illustrating operation of various processing components processing a message stream. As illustrated there, messages from various sources (such as those explained elsewhere herein) are provided to a pipeline 402. Operating on messages in pipeline 402 are a filter check process 404, a demographic tagger 406, a message type determiner 408, and an aggregator 410. The output of aggregator 410 is provided to an analyzer/selector 412 that outputs instructions 414 on actions to take. Examples of instructions might be an electronic alert to a media director indicating statistics of the response to a pulse event.) to one or more authors of the filtered set of messages (Anderson et al. 2012/0123854 [0007] In a networked system, a method and apparatus for measuring advertising effectiveness involves broadcasting an advertisement at a broadcast time, monitoring at least one social network, search engine or other online forum following the broadcast time, filtering social network traffic to identify messages, search engine queries to identify queries, or other traffic entries, that appear to be responsive to the broadcast advertisement, determining a time of initiation for at least a plurality of entries that appear to be responsive to the broadcast advertisement, and determining at least one demographic for at least the plurality of the entries that appear to be responsive to the broadcast advertisement, thereby assessing advertising effectiveness.  [0048] As highlighted in more detail above, a data mining and feedback system might be implemented over a network, where messages flow between nodes and computing devices are used by users at a plurality of nodes at least to initiate messages, where some of those users are recipients of a broadcast initial message from a message server or source. Advertising effectiveness can be measured for the at least one demographic, in part by, broadcasting an advertisement at a broadcast time, monitoring at least one aggregate activity stream following the broadcast time, filtering the aggregate activity stream to identify messages that appear to be responsive to the broadcast advertisement, determining when those messages were sent, filtering out messages that are probably unrelated, and determining at least one demographic for at least the plurality of messages that appear to be responsive to the broadcast advertisement. [0076] One message is shown, which is just an example, and many more might be present. That message has the text "I like this movie" and has a timestamp of 1:38 pm. This message might or might not be related to a movie advertisement that occurred at 1:30 pm. Of course, if the movie advertisement was for Disney/Pixar's "Cars 2" broadcast in the San Francisco Bay Area at 1:30 pm and a message was from a social network user self-identified as being from San Francisco, Calif. and the text of the message was "Wow! I just saw the Cars 2 trailer on TV and can't wait to see the movie," filter check process 404 might hit several " filter in" rules (e.g., broadcast area and user demographic area overlap, timestamps are close in time, "saw" and "trailer" were in the message, a match occurred between the topic of the advertisement and text in the message--"Cars 2," etc.) such that filter check process 404 would highly weight the message towards being a response to the advertisement.).
Anderson et al. 2012/0123854 may not expressly disclose the claimed “sentiment scores”, however, Holtzman et al. 2007/0124432 teaches these features (Holtzman et al. 2007/0124432 [0154 - positive sentiment and negative sentiment scores are individually computed for every message] As described above, sentiment is based on the message content, not just header information. In a preferred embodiment, positive sentiment and negative sentiment scores are individually computed for every message. Each result is bounded 0.0 to 1.0, where 0 indicates no sentiment was detected, and 1 indicates full positive and/or negative sentiment. A message may receive both positive and negative sentiment scores. Individual sentiment scores for a particular message are also referred to as "raw sentiment" scores. Raw sentiment scores may be either positive raw sentiment scores or negative raw sentiment scores. Aggregate sentiment scores can be computed based on aggregate raw sentiment scores for a community; for a particular subject in a community, or for a pseudonym. [0157 – average score] The aggregation, or "average score" above, can take many forms. Positive and negative sentiment may be treated as independent to compute an aggregate "positive sentiment" and an aggregate "negative sentiment" score. Or, an aggregate "net sentiment" score can be computed by combining positive and negative raw sentiment scores. The equations below may be used to computer aggregate sentiment scores for a set of messages: S p = i = 1 m .times. s pm ##EQU13## S n = i = 1 m .times. s n .times. .times. m ##EQU13.2## S = i = 1 m .times. ( s pm - s n .times. .times. m ) ##EQU13.3## where S.sub.p is the aggregate positive sentiment, S.sub.n is the aggregate negative sentiment, S is the aggregate net sentiment, m is the set of messages, S.sub.pm is the positive sentiment score for a particular message, and S.sub.nm is the negative sentiment score for that message. [0159 - aggregate sentiment scores may be computed] In a preferred embodiment, sentiment (which relates to opinions expressed in a message) and relevance scores (which relates to subject matter addressed in the message) are measured completely independent of one another. The two scores (sentiment and relevance) may be further correlated for the purpose of detecting sentiment about a specific topic. In one embodiment of the present invention, such correlation is computed by using the highest relevance score (what is the message most about) and the highest sentiment score (is the message mostly positive or negative). In this manner a sentiment score may be determined for a particular topic. Additionally, topical aggregate sentiment scores may be computed by aggregates sentiment scores for messages directed to a common topic.).
It would have been obvious for one of ordinary skill in the art, at the time of the applicant's invention, to have modified Anderson et al. 2012/0123854 to include the sentiment score features as taught by Holtzman et al. 2007/0124432. One of ordinary skill in the art would have been motivated to do so in order to analyze information using well known sentiment scoring algorithms which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 30. (New) A system comprising:
one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising:
receiving a data stream corresponding to currently broadcast programming;
extracting content from the data stream and using the extracted content to derive a plurality of tags relating to the currently broadcast programming;
receiving messages from a social media network using a communication interface;
filtering the messages to generate a filtered set of messages comprising messages having text that includes one or more tags of the plurality of tags;
generating, for each message in the filtered set of messages, respective sentiment scores for the one or more tags included in the message, wherein a respective sentiment score for a tag represents a likelihood that the tag is viewed positively or negatively by a user authoring the message; and
based on the sentiment scores for one or more tags in the filtered set of messages, publishing a message to one or more authors of the filtered set of messages.
Claim 30, has similar limitations as of Claim(s) 23, therefore it is REJECTED under the same rationale as Claim(s) 23. 
Claim 37. (New) One or more non-transitory computer-readable storage media encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising:
receiving a data stream corresponding to currently broadcast programming;
extracting content from the data stream and using the extracted content to derive a plurality of tags relating to the currently broadcast programming;
receiving messages from a social media network using a communication interface;
filtering the messages to generate a filtered set of messages comprising messages having text that includes one or more tags of the plurality of tags;
generating, for each message in the filtered set of messages, respective sentiment scores for the one or more tags included in the message, wherein a respective sentiment score for a tag represents a likelihood that the tag is viewed positively or negatively by a user authoring the message; and
based on the sentiment scores for one or more tags in the filtered set of messages, publishing a message to one or more authors of the filtered set of messages.
Claim 37, has similar limitations as of Claim(s) 23, therefore it is REJECTED under the same rationale as Claim(s) 23. 


Claims 25, 32, 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over: Anderson et al. 2012/0123854; in view of Holtzman et al. 2007/0124432.
Claim 25. (New) Anderson et al. 2012/0123854 further teaches The method of claim 23, wherein generating the respective sentiment scores for a message comprises generating the respective sentiment scores based on one or more terms in the message, wherein each term in the one or more terms is associated with a respective likelihood that the tag is viewed positively or negatively by the user authoring the message (Anderson et al. 2012/0123854 [0059 – Sentiment analysis groups messages as positive or negative] Sentiment analysis can then be performed. While many messages might have a mixed sentiment, they might still be grouped as "generally positive," "generally negative," and "mixed." In some cases, the mixed nature of the message can be split. For example, the message "I can't believe they are making another Famous Pirate movie. Stanley Big-Talent is hot." Is a mixed message, but still is useful because it indicates a negative rating for one topic (the movie) and a positive rating for another topic (the lead actor) and this could be used effectively for marketing by downplaying the movie itself and boosting the actor. [0057 – filtering and tags] First, a filter check might be performed on a search engine stream, to identify the words that match the search terms, such as "Pirates", "Stanley", "Big-Talent", etc. Next, a demographic tagger might tag messages that have words as "diads" or as "phrases", but this might also apply to single words. Using the demographic tagger, an age group of the message source might be identified. For example, "Stanley is groovy", "Stanley is the bomb", and "Stanley is sick" are different ways of expressing a favorable view of Stanley Big-Talent, but are specific to specific age groups (e.g., "sick" is a synonym for "great" in some teenager and pre-teen lingos). Some dialects, idioms or linguistic details might allow for demographic tagging by geographic region.).
Anderson et al. 2012/0123854 may not expressly disclose the claimed “sentiment scores”, however, Holtzman et al. 2007/0124432 teaches these features (Holtzman et al. 2007/0124432 [0154 - positive sentiment and negative sentiment scores are individually computed for every message] As described above, sentiment is based on the message content, not just header information. In a preferred embodiment, positive sentiment and negative sentiment scores are individually computed for every message. Each result is bounded 0.0 to 1.0, where 0 indicates no sentiment was detected, and 1 indicates full positive and/or negative sentiment. A message may receive both positive and negative sentiment scores. Individual sentiment scores for a particular message are also referred to as "raw sentiment" scores. Raw sentiment scores may be either positive raw sentiment scores or negative raw sentiment scores. Aggregate sentiment scores can be computed based on aggregate raw sentiment scores for a community; for a particular subject in a community, or for a pseudonym. [0157 – average score] The aggregation, or "average score" above, can take many forms. Positive and negative sentiment may be treated as independent to compute an aggregate "positive sentiment" and an aggregate "negative sentiment" score. Or, an aggregate "net sentiment" score can be computed by combining positive and negative raw sentiment scores. The equations below may be used to computer aggregate sentiment scores for a set of messages: S p = i = 1 m .times. s pm ##EQU13## S n = i = 1 m .times. s n .times. .times. m ##EQU13.2## S = i = 1 m .times. ( s pm - s n .times. .times. m ) ##EQU13.3## where S.sub.p is the aggregate positive sentiment, S.sub.n is the aggregate negative sentiment, S is the aggregate net sentiment, m is the set of messages, S.sub.pm is the positive sentiment score for a particular message, and S.sub.nm is the negative sentiment score for that message. [0159 - aggregate sentiment scores may be computed] In a preferred embodiment, sentiment (which relates to opinions expressed in a message) and relevance scores (which relates to subject matter addressed in the message) are measured completely independent of one another. The two scores (sentiment and relevance) may be further correlated for the purpose of detecting sentiment about a specific topic. In one embodiment of the present invention, such correlation is computed by using the highest relevance score (what is the message most about) and the highest sentiment score (is the message mostly positive or negative). In this manner a sentiment score may be determined for a particular topic. Additionally, topical aggregate sentiment scores may be computed by aggregates sentiment scores for messages directed to a common topic.).
It would have been obvious for one of ordinary skill in the art, at the time of the applicant's invention, to have modified Anderson et al. 2012/0123854 to include the sentiment score features as taught by Holtzman et al. 2007/0124432. One of ordinary skill in the art would have been motivated to do so in order to analyze information using well known sentiment scoring algorithms which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 32. (New) The system of claim 30, wherein generating the respective sentiment scores for a message comprises generating the respective sentiment scores based on one or more terms in the message, wherein each term in the one or more terms is associated with a respective likelihood that the tag is viewed positively or negatively by the user authoring the message.
Claim 32, has similar limitations as of Claim(s) 25, therefore it is REJECTED under the same rationale as Claim(s) 25. 
Claim 39. (New) The non-transitory computer-readable storage media of claim 37, wherein generating the respective sentiment scores for a message comprises generating the respective sentiment scores based on one or more terms in the message, wherein each term in the one or more terms is associated with a respective likelihood that the tag is viewed positively or negatively by the user authoring the message. 
Claim 39, has similar limitations as of Claim(s) 25, therefore it is REJECTED under the same rationale as Claim(s) 25. 

Allowable Subject Matter
Claims 24, 26-29, 31, 33-36, 38, 40-43 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. The claim is further rejected as being dependent upon a rejected base claim, but would be allowable over the prior-art if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 24. (New) The method of claim 23, wherein publishing the message to the one or more authors comprises:
publishing the message only if the one or more tags have an average sentiment score across all stream communications in the filtered set of messages that meets a specified sentiment threshold.
Claim 31. (New) The system of claim 30, wherein publishing the message to the one or more authors comprises:
publishing the message only if the one or more tags have an average sentiment score across all stream communications in the filtered set of messages that meets a specified sentiment threshold.
Claim 38. (New) The non-transitory computer-readable storage media of claim 37, wherein publishing the message to the one or more authors comprises:
publishing the message only if the one or more tags have an average sentiment score across all stream communications in the filtered set of messages that meets a specified sentiment threshold.

Claim 26. (New) The method of claim 23, further comprising: receiving a query from a user at the social media network for messages posted on the social media network, the query including one or more search terms comprising one or more tags; and in response to the query, providing a one or more messages to the user on the social media network including the published message.
Claim 33. (New) The system of claim 30, the operations further comprising: receiving a query from a user at the social media network for messages posted on the social media network, the query including one or more search terms comprising one or more tags; and in response to the query, providing a one or more messages to the user on the social media network including the published message.
Claim 40. (New) The non-transitory computer-readable storage media of claim 37, the operations further comprising: receiving a query from a user at the social media network for messages posted on the social media network, the query including one or more search terms comprising one or more tags; and in response to the query, providing a one or more messages to the user on the social media network including the published message.

Claim 27. (New) The method of claim 23, further comprising: for each sentiment score, generating a respective confidence value representing a measure of confidence that the sentiment score is accurate; wherein generating, for each sentiment score, the respective confidence value comprises: identifying the first tag in a first segment of the multiple segments; generating an audio/visual (A/V) sentiment score for the first tag, the A/V sentiment score representing a likelihood that the first tag is viewed positively or negatively by a speaker for speech corresponding to the first segment; determining that during the first segment, a first message comprising the first tag was published to the social media network; and in response to determining that during the first segment the first message comprising the first tag was published, updating a confidence value for the sentiment score of the first tag, based on a level of similarity between the sentiment score and the A/V sentiment score for the first tag.
Claim 34. (New) The system of claim 30, the operations further comprising: for each sentiment score, generating a respective confidence value representing a measure of confidence that the sentiment score is accurate; wherein generating, for each sentiment score, the respective confidence value comprises: identifying the first tag in a first segment of the multiple segments; generating an audio/visual (A/V) sentiment score for the first tag, the A/V sentiment score representing a likelihood that the first tag is viewed positively or negatively by a speaker for speech corresponding to the first segment; determining that during the first segment, a first message comprising the first tag was published to the social media network; and in response to determining that during the first segment the first message comprising the first tag was published, updating a confidence value for the sentiment score of the first tag, based on a level of similarity between the sentiment score and the A/V sentiment score for the first tag.
Claim 41. (New) The non-transitory computer-readable storage media of claim 37, the operations further comprising: for each sentiment score, generating a respective confidence value representing a measure of confidence that the sentiment score is accurate; wherein generating, for each sentiment score, the respective confidence value comprises: identifying the first tag in a first segment of the multiple segments; generating an audio/visual (A/V) sentiment score for the first tag, the A/V sentiment score representing a likelihood that the first tag is viewed positively or negatively by a speaker for speech corresponding to the first segment; determining that during the first segment, a first message comprising the first tag was published to the social media network; and in response to determining that during the first segment the first message comprising the first tag was published, updating a confidence value for the sentiment score of the first tag, based on a level of similarity between the sentiment score and the A/V sentiment score for the first tag.

Claim 28. (New) The method of claim 23, wherein filtering the messages comprises determining whether each message satisfies a threshold number of tags relating to the currently broadcast programming.
Claim 35. (New) The system of claim 30, wherein filtering the messages comprises determining whether each message satisfies a threshold number of tags relating to the currently broadcast programming.
Claim 42. (New) The non-transitory computer-readable storage media of claim 37, wherein filtering the messages comprises determining whether each message satisfies a threshold number of tags relating to the currently broadcast programming.

Claim 29. (New) The method of claim 23, wherein filtering the messages comprises determining whether each message has communications related text including one or more prefix-appended terms that match corresponding tags.
Claim 36. (New) The system of claim 30, wherein filtering the messages comprises determining whether each message has communications related text including one or more prefix-appended terms that match corresponding tags.
Claim 43. (New) The non-transitory computer-readable storage media of claim 37, wherein filtering the messages comprises determining whether each message has communications related text including one or more prefix-appended terms that match corresponding tags.

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yan 2006/0229938 [Abstract] A method and system for computing online advertising statistics in real time is disclosed. One aspect of the invention involves a method of receiving one or more data streams containing real-time data concerning online advertisements for an advertiser; applying a continuous query to the one or more data streams; generating an ongoing response to the continuous query; and sending at least a portion of the ongoing response to a computer associated with the advertiser.
Ala-Luukko et al. 2009/0305662 teaches receiving communications from a group communications network (Ala-Luukko et al. 2009/0305662 [Abstract; 0006 - information collection unit examines a group communications message received from the first group communications network element or the second group communications network elements] The present invention relates to a method for collecting inter-operator charging information in a group communications system comprising a first group communications network element and a second group communications network element. An intermediate charging information collection unit is provided in an interface between the group communication network elements. The charging information collection unit examines a group communications message received from the first group communications network element or the second group communications network elements. A charging information unit is generated based on at least a portion of the message and the charging information unit is applied for inter-network charging to charge for use of inter-network resources. [0006] The present invention is related to collecting inter-operator charging information in a group communications system for distributing data or speech packets to mobile stations according to their group memberships, the system comprising a first group communications network element and a second group communications network element. According to an aspect of the invention, an intermediate charging information collection unit is provided in an interface between the group communication network elements. The charging information collection unit examines a group communications message received from the first group communications network element or the second group communications network element. A charging information unit for inter-operator charging to charge for inter-network resources is generated based on at least a portion of the message and the charging information unit is applied for inter-operator charging.).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682